Title: From Louisa Catherine Johnson Adams to George Washington Adams, 14 June 1812
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington



St Petersburg June 14th. 1812

I write you my dear George, with a hope that this letter will not reach you. however as we have reports here of an Embargo, being to take place in America, early in the Season, I will not omit the opportunity which now offers, of assuring you of my tenderest affection, & solicitude, for your present and future welfare. Your Father, and myself, were very anxious to have both you, and your Brother, sent out to us here, and we still hope to have the pleasure of embracing you, down in the course of the Summer. should I not be disappointed, I flatter myself, I shall find you wonderfully improved, in every branch of your education; and anxious to use the utmost exertion to emulate the talents, and merits, of your father, and Grandfather. much is expected of you my darling Boy, and the progress you have hitherto made leads to the most flattering hope—
Tell your dear Brother, how much I am delighted with the rappid progress he has made in his writing, and that all I said to you, is equally meant for him. you are equally beloved & cherished and of both we form the same expectations—
Charles has been quite sickly all the winter, but is now getting much better, you have a sweet little Sister, who we think looks like Grandmama Adams, she is very handsome, and has the finest pair of black eyes you ever saw. I wish you could see what a good natured little mad cap she is, she plays all day long, and has called papa, and Mama, this six Weeks
Charles reads french beautifully, he has already read La Fantaines Fables through, and one Vol. of Berquin. he is as much delighted with these beautiful Stories, as you were. to you this will perhaps appear light reading, but remember, he is not yet five years old. he has an extraordinary taste for numbers, and your Papa takes infinite pains to cultivate it. I hope you pay due attention to this branch of your education, as it is highly necessary that you should perfectly understand it, to enable you in future, to conduct yourself with prudence, & regularity—
God Bless you both, and grant us a happy meeting soon. present me affectionately to Mr. & Mrs. Peabody, and to Abby Shaw, You may perhaps see the Gentleman who carries this letter, on his arrival, he has frequently visited me, and seen Charles, and your little Sister. and now my dear Children, I must close this letter, with every wish for your future happiness, from your tender, & affectionate Mother,
Louisa C Adams